Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of 17/365,623 in view of Li, US US 2020/0064483 A1. 
Instant claim 40
Co-pending claim 42, 17/365,623
A stereo vision system, comprising:
A stereo vision system, comprising:
a first camera sensor configured to obtain a plurality of frames of a first image and to generate first sensor signals corresponding to the frames of the first image;
a first camera sensor configured to obtain a plurality of frames of a first image by sensing first reflected energy of the first image and to generate first sensor signals based on the first reflected energy;
a second camera sensor configured to obtain a plurality of frames of a second image and to generate second sensor signals corresponding to the frames of the second image,
a second camera sensor configured to obtain a plurality of frames of a second image by sensing second reflected energy of the second image and to generate second sensor signals based on the second reflected energy;
the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm;

at least one processor configured to receive the first sensor signals from the first camera sensor and the second sensor signals from the second camera sensor in real time or nearly real time when the frames of the first and second images are being obtained, and to produce three- dimensional (3D) data from the first and second sensor signals, wherein the at least one processor is configured to:
at least one processor configured to receive the first sensor signals from the first camera sensor and the second sensor signals from the second camera sensor, and to produce three- dimensional (3D) data from the first and second sensor signals, wherein the at least one processor is configured to:
generate stereo images from the frames of the first image and the frames of the second image,
generate stereo images from the frames of the first image and the frames of the second image,

rectify the stereo images using stereo calibration parameters,
perform a stereo matching on the rectified images, and
generate a depth map from the frames of the first image and the frames of the second image, and

perform an automatic system calibration based on the stereo images by minimizing a cost 

a fast calibration procedure performed at fast intervals to compensate for high-frequency perturbations,
a medium calibration procedure performed at medium intervals to compensate for medium-frequency perturbations, each medium interval being longer than each fast interval, and
a slow calibration procedure performed at slow intervals to compensate for low-frequency perturbations, each slow interval being longer than each medium interval, wherein the automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame each.


	Claim 42 of 17/365,623 does not disclose: 
the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm;
generat[ing] a depth map from the frames of the first image and the frames of the second image
the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm (See [0197], which discloses exemplary separation distances for the vehicle mounted sensors ranging from 1 cm to 1m.);
generat[ing] a depth map from the frames of the first image and the frames of the second image ([0088] discloses generating a depth map from binocular vision data.), and
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Garcia of at least 20 cm, as suggested by Garcia.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 40, the claimed ranges lies inside the range disclosed in the prior art.  Determining to set a 20 cm baseline distance for a vehicle mounted camera would have therefore been obvious in light of the prior art.  See MPEP 2144.05
It would further have been obvious to generate a depth map using the stereo vision data disclosed in Garcia, as suggested by Li, in order to obtain a 3D image of a scene surrounding the vehicle (Li [0088]).  Using the stereo image data from the cameras in Garcia in this manner would have had predictable results and a reasonable expectation of success given the state of the prior art and given Garcia’s disclosure of a stereo camera for obtaining distance data (Garcia [0002], [0052], [0057].) 

	Claims 41-55, 58, and 59 are rejected on the grounds of non-statutory double patenting over claim 42 of 17/365,623, in view of Li, for analogous reasons as set forth below with respect to the prior art rejections below.

	Claim 56 is rejected on the grounds of non-statutory double patenting over claim 46 of 17/365,623, in view of Li.

	Claim 46 of 17/365,623 does not recite:
the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm;
generat[ing] a depth map from the frames of the first image and the frames of the second image
However Li discloses: the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm (See [0197], which discloses exemplary separation distances for the vehicle mounted sensors ranging from 1 cm to 1m.);
generat[ing] a depth map from the frames of the first image and the frames of the second image ([0088] discloses generating a depth map from binocular vision data.), and
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Garcia of at least 20 cm, as suggested by Garcia.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 40, the claimed ranges lies inside the range disclosed in the prior art.  Determining to set a 20 cm baseline distance for a vehicle mounted camera would have therefore been obvious in light of the prior art.  See MPEP 2144.05
It would further have been obvious to generate a depth map using the stereo vision data disclosed in Garcia, as suggested by Li, in order to obtain a 3D image of a scene surrounding the vehicle (Li [0088]).  Using the stereo image data from the cameras in Garcia in this manner would have had predictable results and a reasonable expectation of success given the state of the prior art and given Garcia’s disclosure of a stereo camera for obtaining distance data (Garcia [0002], [0052], [0057].) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 41, 44-48, 51, 53-56, and 58, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, US 2017/0287169 A1, in view of Li, US 2020/0064483 A1, in view of Stevens, US 2013/0188018 A1.

Regarding claim 40, Garcia discloses: 
a stereo vision system (Abstract), comprising:
a first camera sensor configured to obtain a plurality of frames of a first image and to generate first sensor signals corresponding to the frames of the first image (A camera 11 of figure 4.  See [0058].);
a second camera sensor configured to obtain a plurality of frames of a second image and to generate second sensor signals corresponding to the frames of the second image (A second camera 12 of figure 4.  See [0059].), at least one processor configured to receive the first sensor signals from the first camera sensor and the second sensor signals from the second camera sensor in real time or nearly real time when the frames of the first and second images are being obtained, and to produce three- dimensional (3D) data from the first and second sensor signals (See figure 1, and [0040], which discloses a unit for processing data from the cameras.), wherein the at least one processor is configured to:
generate stereo images from the frames of the first image and the frames of the second image ([0018]-[0021] disclose calibration of a stereoscopic on-board system in which left and right images of first and second cameras are used to reconstruct stereo images.),
perform an automatic system calibration based on the stereo images by minimizing a cost function ([0065] discloses performing an calibration of the yaw angle deviation between the two cameras from an optimal angle, in part by forming a disparity map that searches a solution space of an energy function corresponding to cost to match pixels.) 
Garcia does not disclose: 
the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm;
generat[ing] a depth map from the frames of the first image and the frames of the second image, and
Li discloses: the second camera sensor being untethered from the first camera sensor and separated from the first camera by at least 20 cm (See [0197], which discloses exemplary separation distances for the vehicle mounted sensors ranging from 1 cm to 1m.);
generat[ing] a depth map from the frames of the first image and the frames of the second image ([0088] discloses generating a depth map from binocular vision data.), and
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Garcia of at least 20 cm, as suggested by Garcia.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 40, the claimed ranges lies inside the range disclosed in the prior art.  Determining to set a 20 cm baseline distance for a vehicle mounted camera would have therefore been obvious in light of the prior art.  See MPEP 2144.05

The combination of Garcia in view of Li does not disclose:
wherein the automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame
However, Stevens discloses in an analogous art directed to calibration of a vehicle-mounted stereoscopic camera: wherein the automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame (Stevens discloses a vehicle mounted camera system in which calibration information is taken on a per-frame basis, as disclosed in [0076].)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform the stereo camera calibration disclosed in Garcia on a frame-by-frame basis, as disclosed in Stevens, so that stereo calibration information can be determined independently for each frame, in order to improve the accuracy of the stereo calibration step (Stevens [0076]).

Regarding claim 41, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 40, upon which depends claim 41.  This combination, specifically Li, further discloses: the stereo vision system of claim 40, wherein a baseline distance separating the first and second camera sensors is in a range of 20 cm to 1 m (Li discloses in [0197] that the separation distance between the disclosed vehicle-mounted sensors may be from 1 cm, to 1 m.).

the stereo vision system of claim 40, wherein the first and second camera sensors are arranged to enable a depth range of about 30 m from the first and second camera sensors (See [0219], “predetermined radius [of visual sensing range] may be about 30m, for example.).

Regarding claim 45, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 40, upon which depends claim 45.  This combination, specifically Li, further discloses: the stereo vision system of claim 40, further comprising: 
a third camera sensor configured to obtain a plurality of frames of a third image and to generate third sensor signals corresponding to the frames of the third image (Li discloses a plurality of sets of sensors for an autonomous or semi-autonomous vehicle, as disclosed in [0112] with respect to figure 3A.); and 
a fourth camera sensor configured to obtain a plurality of frames of a fourth image and to generate fourth sensor signals corresponding to the frames of the fourth image (Li discloses in [0032], that some embodiments of the invention may have a first subset of vision sensors having a first baselines, collectively forming a first stereo camera, and (2) a second subset of vision sensors comprising at least two vision sensors having a second baseline shorter than the first baseline, and collectively forming a second stereo camera.  This second subset comprises the claims “third and fourth camera sensors”), 
wherein the least one processor is configured to: 
receive the third sensor signals from the third camera sensor and the fourth sensor signals from the fourth camera sensor in real time or nearly real time when the frames of the third and fourth images are being obtained, and to produce three-dimensional (3D) data from the third and fourth sensor signals (See [0083], “data of the surrounding environment can be obtained in substantially real-time by fusing information from multiple sensors.”), 
generate second stereo images from the frames of the third image and the frames of the fourth image ([0032]: “plurality of vision sensors are configured to be combined in different ways to form different stereo cameras.”), 
generate a depth map from the frames of the third image and the frames of the fourth image (See [0088], a “depth map may be calculated from a calibrated binocular image.), and 
perform a second automatic system calibration on the second stereo images based on minimizing a cost function ([0236]-[0239] in Li discloses stereo calibration by solving a non-linear optimization, (cost optimization/minimization).), 
Stevens further discloses: wherein the second automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame each (Stevens discloses a vehicle mounted camera system in which calibration information is taken on a per-frame basis, as disclosed in [0076].).	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform second automatic calibrations at one frame intervals disclosed in Stevens, for the further stereoscopic cameras disclosed in Li, because doing so would confer the same benefits of improved calibration accuracy (Stevens [0076], and would therefore have predictable results and a reasonable expectation of success for a person skilled in the art.=

Regarding claim 46, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 45, upon which depends claim 46.  This combination, specifically Li, further discloses:  the stereo vision system of claim 45, wherein:
the depth map generated from the frames of the first image and the frames of the second image is a first depth map ([0088], discloses calculating a depth map from a calibrated binocular image.),
the depth map generated from the frames of the third image and the frames of the fourth image is a second depth map (Taken in context with [0032]’s disclosure to have multiple stereo cameras with different visual detection ranges, first and second depth maps corresponding to the respective ranges are disclosed in [0032] and [0088].), and
a depth range of the first depth map is different from a depth range of the second depth map (As disclosed in [0032]: In some embodiments, the first stereo camera has a farther visual detection range than the second stereo camera).

Regarding claim 47, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 45, upon which depends claim 47.  This combination, specifically Li, further discloses: the stereo vision system of claim 45, wherein: 
the first and second camera sensors are part of a long-range sensing system (See [0032], “first subset of vision sensors comprising at least two vision sensors having a baseline.”),
the second and third camera sensors are part of a close-range sensing system (See [0032], “second subset of vision sensors comprising at least two vision sensors having a second baseline shorter than the first baseline”,), and
the close-range sensing system is configured to detect objects closer to the first and second camera sensors than a minimum depth-range of the long-range sensing system (See [0032]: “shorter baseline” for second subset of vision sensors gives a shorter detection range, meaning more accurate depth estimation at lower ranges than the long-range sensing system.).

 the stereo vision system of claim 40, wherein the first and second camera sensors are configured to be mounted on a vehicle (Figure 2b shows an embodiment of the invention, having a stereo pair of cameras forwardly mounted on a vehicle.).

Regarding claim 51, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 48, upon which depends claim 51.  This combination, specifically Garcia, further disclsoes: the stereo vision system of claim 48, wherein the first and second camera sensors are configured to be mounted on a windshield of the vehicle (Figures 2a and 2b depict a windshield-mounted stereo camera arrangement.).

Regarding claim 53, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 40, upon which depends claim 53.  This combination, specifically 
the stereo vision system of claim 40, further comprising: 
a third camera sensor configured to obtain a plurality of frames of a third image and to generate third sensor signals corresponding to the frames of the third image (Li discloses a plurality of sets of sensors for an autonomous or semi-autonomous vehicle, as disclosed in [0112] with respect to figure 3A.), wherein: and 
wherein: a distance separating the first and second camera sensors is a first baseline distance, and a distance separating the second and third camera sensors is a second baseline distance shorter than the first baseline distance (As disclosed in [0032], not only can there be a first and second subset of stereo vision sensors, wherein the second subset has a shorter baseline than the first subset, in some embodiments, the first and second stereo cameras may utilized a common vision sensor.), and wherein the least one processor is configured to:
receive the third sensor signals from the third camera sensor in real time or nearly real time when the frames of the third and fourth images are being obtained, and to produce three-dimensional (3D) data from the third and fourth sensor signals (See [0083], “data of the surrounding environment can be obtained in substantially real-time by fusing information from multiple sensors.”), 
generate second stereo images from the frames of the third image and the frames of the fourth image ([0032]: “plurality of vision sensors are configured to be combined in different ways to form different stereo cameras.”), 
generate a depth map from the frames of the third image and the frames of the fourth image (See [0088], a “depth map may be calculated from a calibrated binocular image.), and 
perform a second automatic system calibration on the second stereo images based on minimizing a cost function ([0236]-[0239] in Li discloses stereo calibration by solving a non-linear optimization, (cost optimization/minimization).), 
Stevens further discloses: wherein the second automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame each (Stevens discloses a vehicle mounted camera system in which calibration information is taken on a per-frame basis, as disclosed in [0076].).	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform second automatic calibrations at one frame intervals disclosed in Stevens, for the further stereoscopic cameras disclosed in Li, because doing so would confer the same benefits of improved calibration accuracy (Stevens [0076], and would therefore have had predictable results and a reasonable expectation of success for a person skilled in the art.

Regarding claim 54, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 53, upon which depends claim 54.  This combination, specifically Li, further discloses: the stereo vision system of claim 53, wherein: the depth map generated from the frames of the first image and the frames of the second image is a first depth map ([0088], discloses calculating a depth map from a calibrated binocular image.), the depth map generated from the frames of the second image and the frames of the third image is a second depth map (Taken in context with [0032]’s disclosure to have multiple stereo cameras with different visual detection ranges, first and second depth maps corresponding to the respective ranges are disclosed in [0032] and [0088].), and a depth range of the first depth map is different from a depth range of the second depth map (As disclosed in [0032]: In some embodiments, the first stereo camera has a farther visual detection range than the second stereo camera.).

Regarding claim 55, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 54, upon which depends claim 55.  This combination, specifically Li, further discloses: the stereo vision system of claim 54, wherein:
the first and second camera sensors are part of a long-range sensing system (See [0032], “first subset of vision sensors comprising at least two vision sensors having a baseline.”),
the second and third camera sensors are part of a close-range sensing system (See [0032], “second subset of vision sensors comprising at least two vision sensors having a second baseline shorter than the first baseline”, and utilizing a common a vision sensor.), and
the close-range sensing system is configured to detect objects closer to the first and second camera sensors than a minimum depth-range of the long-range sensing system (See [0032]: “shorter baseline” for second subset of vision sensors gives a shorter detection range, meaning more accurate depth estimation at lower ranges than the long-range sensing system.).
 the stereo vision system of claim 40, wherein the automatic system calibration is comprised of:
a fast calibration procedure performed at fast intervals to compensate for high-frequency perturbations,
a medium calibration procedure performed at medium intervals to compensate for medium- frequency perturbations, each medium interval being longer than each fast interval, and
a slow calibration procedure performed at slow intervals to compensate for low-frequency perturbations, each slow interval being longer than each medium interval.
Li discloses in [0228]-[0234] calibration of intrinsic and extrinsic on-board stereo camera parameters.  In this context Li discloses in [0229] that “Intrinsic properties may be specific to a sensor and may vary infrequently. Recalibration of intrinsic properties may occur periodically while the vehicle is not operating.”  Additionally, Li discloses in [0230]:

Extrinsic properties may change with a higher frequency compared to intrinsic properties. Shifting during stop and motion of the vehicle, vibration, and thermal drift may cause changes in the extrinsic properties of the sensors. For example a camera location may shift due to vibration of the vehicle during driving.

[0231] discloses that extrinsic camera properties may be recalibrated at a set time frequency varying from, for instance, once every minute, to once per day, or alternatively, with a set distance frequency.  
[0234] discloses that one or more on board processors may detect changes in the spatial configuration of the cameras and perform adjustments to the image data accordingly.  


Method claim 58 is drawn to the method of using the corresponding apparatus claimed in claim 59.  Therefore method claim 58 corresponds to apparatus claim 59 and is rejected for the same reasons of obviousness as used above.

Regarding claim 59, Garcia discloses: a non-transitory computer-readable medium storing computer-executable code that, when executed by one or more processors, causes the one or more processors to perform a method of calibrating a stereo vision system that includes a first camera sensor configured to obtain a plurality of frames of a first image and to generate first sensor signals corresponding to the frames of the first image, a second camera sensor configured to obtain a plurality of frames of a second image and to generate second sensor signals corresponding to the frames of the second image (See A camera 11 of figure 4.  See [0058]; a second camera 12 of figure 4.  See [0059].), 
generating first stereo images from the frames of the first image and the frames of the second image (See [0040]);
Garcia does not disclose:
a third camera sensor configured to obtain a plurality of frames of a third image and to generate third sensor signals corresponding to the frames of the third image, and a fourth camera sensor configured to obtain a plurality of frames of a fourth image and to generate fourth sensor signals corresponding to the frames of the fourth image, wherein the method is comprising of: 
generating a first depth map from the frames of the first image and the frames of the second image;
generating second stereo images from the frames of the third image and the frames of the fourth image;
generating a second depth map from the frames of the third image and the frames of the fourth image; and
performing an automatic ssystem calibration based on the first stereo images and the second stereo images by minimizing a cost function;
wherein a depth range of the first depth map is different from a depth range of the second depth map.
Li discloses: a third camera sensor configured to obtain a plurality of frames of a third image and to generate third sensor signals corresponding to the frames of the third image, and a fourth camera sensor configured to obtain a plurality of frames of a fourth image and to generate fourth sensor signals corresponding to the frames of the fourth image, wherein the method is comprising of: 
generating a first depth map from the frames of the first image and the frames of the second image;
generating second stereo images from the frames of the third image and the frames of the fourth image ([0032]: “plurality of vision sensors are configured to be combined in different ways to form different stereo cameras.);
generating a second depth map from the frames of the third image and the frames of the fourth image (Taken in context with [0032]’s disclosure to have multiple stereo cameras with different visual detection ranges, first and second depth maps corresponding to the respective ranges are disclosed in [0032] and [0088].); and
performing an automatic system calibration based on the first stereo images and the second stereo images by minimizing a cost function ([0065] discloses performing an calibration of the yaw angle deviation between the two cameras from an optimal angle, in part by forming a disparity map that searches a solution space of an energy function corresponding to cost to match pixels.);
wherein a depth range of the first depth map is different from a depth range of the second depth map (As disclosed in [0032]: In some embodiments, the first stereo camera has a farther visual detection range than the second stereo camera.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline separation between the cameras of Garcia of at least 20 cm, as suggested by Garcia.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the case of claim 40, the claimed ranges lies inside the range disclosed in the prior art.  Determining to set a 20 cm baseline distance for a vehicle mounted camera would have therefore been obvious in light of the prior art.  See MPEP 2144.05
It would further have been obvious to generate a depth map using the stereo vision data disclosed in Garcia, as suggested by Li, in order to obtain a 3D image of a scene surrounding the vehicle (Li [0088]).  Using the stereo image data from the cameras in Garcia in this manner would have had 
The combination of Garcia in view of Li does not disclose: wherein the automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame each, and
However, Stevens discloses in an analogous art directed to calibration of a vehicle-mounted stereoscopic camera: wherein the automatic system calibration is comprised of a stereo image stabilization performed at intervals of one frame (Stevens discloses a vehicle mounted camera system in which calibration information is taken on a per-frame basis, as disclosed in [0076].)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform the stereo camera calibration disclosed in Garcia on a frame-by-frame basis, as disclosed in Stevens, so that stereo calibration information can be determined independently for each frame, in order to improve the accuracy of the stereo calibration step (Stevens [0076]).

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Li in view of Stevens, in view of Hinzmann, “Flexible Stereo: Constrained, Non-Rigid, Wide-Baseline Stereo Vision for Fixed-Wing Aerial Platforms,” 2018 IEEE International Conference on Robotics and Automation (ICRA) 2018 May 21:2550-7.

Regarding claim 42, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 40, upon which depends claim 42.  This combination does not disclose explicitly: the stereo vision system of claim 40, wherein a baseline distance separating the first and second camera sensors is at least 1 m.

  The courts have held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a baseline distance of at least 1 meter, as suggested by Hinzmann, because use of larger baselines, e.g. larger than 1 meter, such as 3 meters, allows for stereoscopic image capture with low depth uncertainty at greater ranges than are possible with relatively small, e.g. 9mm to .5 m baselines, and are more suitable for the requirements of path planning and control of an autonomous vehicle in outdoor situations.  See Hinzmann, Introduction I.B. 

Regarding claim 43, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 40, upon which depends claim 43.  This combination does not disclose explicitly: the stereo vision system of claim 40, wherein a baseline distance separating the first and second camera sensors is in a range of 1 m to 5m. 
However, in an analogous art, Hinzmann discloses a wide baseline stereo camera system where the stereo cameras are mounted at the wingtips of an unmanned aerial vehicle (UAV), having a baseline of 3 meters, as disclosed in IV.b “Simulation Environment”.
  The courts have held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  It would have been obvious to one having ordinary skill in the . 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Li in view of Stevens, in view of Lawson, US 2020/0346581 A1.

Regarding claim 49, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 48, upon which depends claim 49.  This combination does not disclose: the stereo vision system of claim 48, wherein the first and second camera sensors are configured to be mounted on left and right side-view mirrors, respectively, of the vehicle.
Lawson discloses in an analogous art mounting a left and right camera of a stereo pair on the left and right side mirrors of a vehicle, respectively, as disclosed in figure 1 as camera 102, and as in figure 5, and [0005].  Lawson provides two rear facing cameras with an overlapping field of view to provide visual input to a controller about the location of a trailer pulled by the vehicle, and to thereby automatically adjust the side view mirror positions.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide rearward facing, side mirror mounted stereo cameras, as disclosed in Lawson, in a vehicle mounted camera system, by using the wide baseline provided by the mirror-mounted cameras to determine a location of the trailer and to adjust the side mirrors  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Li in view of Stevens, in view of Briggs, US 2019/0289282 A1.

Regarding claim 50, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 48, upon which depends claim 50.  This combination does not disclose: the stereo vision system of claim 48, wherein the first and second camera sensors are configured to be mounted on a roof of the vehicle.
	However Briggs discloses in an analogous art a roof-mounted stereo camera system for a vehicle.  See [0029].
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the stereo camera system of Garcia to be roof mounted, as disclosed in Briggs.  Doing so would have had predictable results and a reasonable expectation of success for one skilled in the art, and would afford a higher vantage point for detection of objects surrounding the vehicle, than other vehicle mounting positions. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Li in view of Stevens, in view of Ziller, EP 1,457,384 A1. 


Regarding claim 52, the combination of Garcia in view of Li in view of Stevens discloses the limitations of claim 48, upon which depends claim 52.  This combination does not disclose: the stereo vision system of claim 48, wherein the first and second camera sensors are configured to be mounted on left and right headlamp frames, respectively, of the vehicle.
However, Ziller discloses in an analogous prior art mounting a stereoscopic camera pair, 4 and 6, in respective left and right 16, 18 headlamps of a motor vehicle.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to mount the stereoscopic camera pair disclosed in Garcia within the headlamp of a vehicle, as disclosed in Ziller, in order to allow the camera units to fulfill multiple roles, such as parking assistance (proximity measurement), lane departure warning, thereby reducing the number of components needed for these systems and saving manufacturing costs (Ziller: [0004]-[0008]).

Allowable Subject Matter
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 57, prior art does not disclose: The stereo vision system of claim 40, wherein the automatic system calibration is comprised of an absolute range calibration procedure performed at intervals longer than each fast interval and shorter than each medium interval.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/              Examiner, Art Unit 2425